Citation Nr: 1719600	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-33 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) claimed as loss of a creative organ.

2.  Entitlement to a special home adaptation (SHA) grant.

3.  Entitlement to specially adapted housing (SAH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Additional evidence has been received since the most recent supplemental statement of the case (SSOC) was issued in October 2015.  In March 2017, the Veteran's representative waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's ED is not secondary to a service-connected disability.  

2.  The Veteran's liver cancer results in loss of use of the legs such as to preclude locomotion without the aid of a walker.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for ED are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for SAH are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).

2.  The claim for a SHA grant is moot.  38 U.S.C.A. §§ 2101, 2101A, 2104 (West 2014); 38 C.F.R. § 3.809a (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

The Veteran maintains that his service-connected disabilities, particularly posttraumatic stress disorder (PTSD) and coronary artery disease (CAD), caused ED.  The Veteran has not raised a secondary aggravation theory of entitlement nor is it reasonably raised by the record.
 
A.  Applicable Law

Service connection may be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

In this case, the claim of service connection must be denied.  

The evidence establishes a current diagnosis of ED.  The Veteran's private doctor wrote a prescription for medication for this condition in June 2010.  The Veteran is also service connected for PTSD and CAD.  Thus, the central question in dispute is whether there is a secondary nexus.  

On this question, two VA examiners have offered negative opinions.  First, a VA examiner in July 2011 concluded that such a secondary relationship was less likely than not.  The VA examiner noted that the Veteran was not currently on any medications for PTSD.  The VA examiner also accounted for the Veteran's statement that after his CAD diagnosis he began to have increasing problems with erectile dysfunction.  Thus, the VA examiner concluded, the Veteran's ED is not caused by or a result of his PTSD.  Rather, according to the examiner, it is likely multifactorial.  

In October 2015, a second VA examiner gave a negative opinion.  This examiner concluded that ED was not at least as likely as not attributable to one of the service-connected diagnoses.  The VA examiner noted that the Veteran felt it is secondary to CAD and medication for nerves.  The VA examiner reiterated the opinion that it was less likely as not secondary to PTSD.  The VA examiner reasoned that studies show an increased occurrence of ED after age 60, and the same process that creates heart disease may also cause ED, only earlier.  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiners' opinions.  The opinions are unequivocal, and they were based on the relevant information, including the relevant medical records and lay contentions.  Moreover, the examiners' explanations are understandable, even if brief, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
 
The Veteran, as a lay person, disagrees with these VA examiners' opinions.  For instance, in a December 2012 statement, the Veteran wrote that his ED was secondary to his CAD due to symptoms involving fatigue, angina, dizziness, and syncope.  While this type of relationship may seem intuitive to a lay person, this question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires consideration of the nature of the Veteran's service-connected conditions; his ED symptomatology; and the medical interrelation of these factors in the context of the development of his ED.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, his lay statements are not competent evidence tending to increase the likelihood of a secondary nexus. 

In his December 2012 statement, the Veteran also wrote that 38 C.F.R. § 3.309 listed CAD as secondary for ED.  The Board is unable to locate any such provision in § 3.309, which concerns diseases subject to presumptive service connection.  It does not address secondary service connection.  Thus, there is no basis to award secondary service connection under § 3.309.  There is a provision of presumptive secondary service connection pertaining to heart disease, but it involves amputations.  See 38 C.F.R. § 3.310(c).  Therefore, it is not applicable.

In conclusion, the weight of the most competent and credible evidence establishes that the current ED condition is unlikely to be secondary to a service-connected disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for ED.

II.  SHA/SAH

The Veteran next maintains that he should be awarded a SHA or SAH.  In a September 2011 claim form, the Veteran wrote that he was service-connected for CAD, was 100 percent disabled, and had special monthly compensation based on statutory housebound.  In an October 2013 statement, the Veteran confirmed his understanding that he "most likely do[es] not qualify for loss of use of legs or the Grant" until service-connected for peripheral vascular disease/peripheral artery disease (PVD/PAD).  By January 2017, however, the Veteran felt that he met the criteria because he had become 100 percent service-connected for liver cancer, which caused appetite loss, weight loss, muscle loss, and fatigue.  He explained that he had to use a walker to get around the house, and someone had to stand behind him to make sure he did not fall.  



A.  Applicable Law

The Veteran submitted an application for specially adapted housing in July 2010.  During the course of this appeal, VA regulations for specially adapted housing were revised, effective October 25, 2010.  See 75 Fed. Reg. 57861-62 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing.  The revised 38 C.F.R. § 3.809  provide that a veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  The disability must be due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  75 Fed. Reg. 57860 (2010).

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  None of these provisions apply to the case at hand; however, as the Veteran's claim was received in March 2010, both the older and revised criteria apply, whichever is more favorable. 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  38 C.F.R. § 4.63(a).

Complete paralysis of the external popliteal nerve (common peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63(b).  

B.  Discussion

In applying the law to the facts of this case, the Board finds that the Veteran meets the criteria for SAH.  

As he indicated in his June 2017 statement, the Veteran is service-connected for liver cancer associated with PTSD with alcohol dependence since June 2016.  This disability is assigned a 100 percent rating from that date.  The disability is not rated as permanent.  However, the Veteran's PTSD, which is the primary disability for the secondary liver cancer, is rated as permanently and totally disabling from March 31, 2008.  

On this basis, the medical records show that the Veteran was issued a rollator walker in November 2016 due to liver cancer involving difficulty walking.  A July 2016 Disability Benefits Questionnaire (DBQ) further describes the liver cancer as involving severe pain and fatigue.  The Veteran has since been transferred to hospice care.  Thus, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's liver cancer is consistent with a disability picture involving loss of use of both lower extremities such as to preclude locomotion without the aid of a cane (walker).  

Prior to that time, the evidence shows that the Veteran regularly used a cane to walk.  This is first shown in a July 2009 VA examination, which reports use of a cane for about one year.  Although he was using a cane, the medical records show that this was due to a nonservice-connected disability.  A VA work-up in September and October 2012 established sensory motor peripheral neuropathy in the lower extremities.  According to a January 2013 VA Cardiology note, the Veteran had problems with lower extremity weakness secondary to the peripheral neuropathy.  He also has PVD in his legs, as established by a September 2013 arterial duplex test.  (An October 2015 VA examination for PVD indicates that the Veteran's use of a cane with a tendency to fall due to weakness in his legs was unrelated to the PVD.)

Thus, prior to the award of service connection for liver cancer, the loss of use of the lower extremities was shown to be due to a nonservice-connected condition.  An award of SAH cannot be made on this basis.  Therefore, the award of SAH is made effective from June 6, 2016, the date when the 100 percent disability rating for liver cancer became effective.  

As the Veteran is eligible for SAH, the claim for SHA must be denied as a matter of law.  See 38 C.F.R. § 3.809a(a).  


ORDER

Service connection for ED is denied.  

Entitlement to SAH is granted.  

Entitlement to a SHA grant is denied as moot.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


